
	
		I
		111th CONGRESS
		1st Session
		H. R. 2248
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Mr. Butterfield (for
			 himself, Mr. Young of Alaska,
			 Mr. Chandler,
			 Mr. Rush, Ms. McCollum, Ms.
			 Corrine Brown of Florida, Mr.
			 Cohen, Mr. Miller of North
			 Carolina, and Ms. Eddie Bernice
			 Johnson of Texas) introduced the following bill; which was referred
			 to the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a grant program to assist States in
		  inspecting hotel rooms for bed bugs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Don’t Let the Bed Bugs Bite Act of
			 2009.
		2.FindingsCongress finds that—
			(1)on February 12, 2008, a thorough inspection
			 of a hotel in Nashua, New Hampshire, found that 16 of 117 rooms were infested
			 with bedbugs;
			(2)cimex lectularius,
			 commonly known as bed bugs, travel through the ventilation systems in
			 multi-unit establishments causing exponential infestations;
			(3)female bedbugs can
			 lay up to 5 eggs in a day and 500 during a lifetime;
			(4)bedbug populations
			 in the United States have increased by 500 percent in the past few
			 years;
			(5)in
			 2004, New York City had 377 bedbug violations and from July to November of
			 2005, a 5-month span, there were 449 violations reported in the city, an
			 alarming increase in infestations over a short period of time;
			(6)in a study of 700
			 hotel rooms between 2002 and 2006, 25 percent of hotels were found to be in
			 need of bedbug treatment;
			(7)bed bugs possess
			 all of the necessary prerequisites for being capable of passing diseases from
			 one host to another; and
			(8)research on the public health implications
			 of bed bugs and their potential for spread of infectious disease is not
			 current.
			3.Bed bug
			 inspection grant program
			(a)Administration;
			 AmountThe Secretary of
			 Commerce, in cooperation with the Travel and Tourism Advisory Board, may
			 provide grants to an eligible State to assist such State in carrying out the
			 inspections described in subsection (c). The grants shall be in amounts
			 determined by the Secretary, taking into consideration the relative needs of
			 the State.
			(b)EligibilityA
			 State is eligible for a grant under this Act if the State has established a
			 program whereby—
				(1)not fewer than 20
			 percent of rooms in lodging facilities in such State are inspected annually for
			 cimex lectularius, commonly known as the bed bug; and
				(2)inspections are conducted by individuals
			 who meet the minimum competency standard or requirement for inspecting or
			 treating rooms in lodging facilities for bed bugs, as adopted by the State
			 agency charged with regulating pest management activities.
				(c)Federal
			 shareThe Federal share of funding for such a program shall not
			 exceed 80 percent.
			(d)Use of
			 grantsA State may use a grant received under this Act to—
				(1)conduct inspections of lodging facilities
			 for cimex lectularius, including transportation, lodging, and meal expenses for
			 inspectors;
				(2)train inspection
			 personnel;
				(3)contract with a commercial applicator, as
			 defined in section 2(e) of the Federal Insecticide, Fungicide, and Rodenticide
			 Act (7 U.S.C. 136(e)), to inspect and treat lodging facilities for cimex
			 lectularius; and
				(4)educate the proprietors and staff of
			 lodging establishments about methods to prevent and eradicate cimex
			 lectularius.
				(e)ApplicationTo
			 receive a grant under this Act, an eligible State shall submit an application
			 to the Secretary of Commerce in such form and containing such information as
			 the Secretary shall determine.
			(f)Definition of
			 lodging facilityFor purposes
			 of this Act and the requirement under subsection (b) for State programs
			 receiving funding under this Act, the term lodging facility means
			 any individual hotel, motel, or inn that makes available for commercial lodging
			 more than 10 individual rooms.
			(g)Authorization of
			 AppropriationsThere is authorized to be appropriated $50,000,000
			 for each of fiscal years 2010 through 2013 to the Secretary of Commerce for the
			 grants authorized under this Act.
			4.Adding bed bug
			 prevention and management to public housing agency plansParagraph (5) of section 5A(d) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437c–1(d)(5)) is amended by inserting
			 and bed bugs after cockroaches.
		5.Bed Bug
			 Prevention and Control under the Preventative Health and Health Services Block
			 Grant ProgramSection
			 1904(a)(1)(B) of the Public Health Service Act (42 U.S.C. 300w–3(a)(1)(B)) is
			 amended by inserting and bed bugs after
			 rodents.
		6.Centers for
			 Disease Control and Prevention Investigation and ReportThe Centers for Disease Control and
			 Prevention shall investigate the public health implications of bed bugs on
			 lodging and housing. The investigation shall specifically consider the impacts
			 on mental health of bed bugs, their potential for spreading infectious disease,
			 and contributing to other diseases such as asthma. The Centers for Disease
			 Control and Prevention shall report their findings and recommend any potential
			 solutions to Congress not later than December 31, 2010.
		7.Report to
			 CongressThe Secretary of
			 Commerce shall transmit a report to Congress not later than 3 years after the
			 issuance of the first grant authorized by section 3 of this Act, which shall
			 contain an assessment of the effectiveness of the bed bug inspection grant
			 program.
		
